Luke, J.
The evidence authorized the defendant’s conviction of the offense of bastardy and the conviction has the approval of the trial judge.
The special ground of the motion for a new trial which complains of the refusal to allow the defendant’s counsel, in his concluding argument, to read from a calendar to the jury is not cause for a new trial. The calendar had not been introduced in evidence and was not a part of the record.
The defendant has had a legal trial, and for no reason assigned did the court err in overruling his motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.